Exhibit 10.17
GLU MOBILE INC.
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM
(As Amended on October 21, 2010)
On January 28, 2009, our Board of Directors adopted, and October 21, 2010 our
Board amended, the following program with respect to the compensation of our
non-employee directors:
Cash Compensation

         
Annual Retainer Fee:
  $ 20,000  
 
       
Chairman of the Board Fee:
  $ 15,000  
 
       
Annual Committee Fees:
       
Audit Committee Chair
  $ 15,000  
Audit Committee Member (other than Chair)
  $ 5,000  
Compensation Committee Chair
  $ 15,000  
Compensation Committee Member (other than Chair)
  $ 5,000  
Nominating and Governance Committee Chair
  $ 5,000  
Nominating and Governance Committee Member (other than Chair)
  $ 5,000  

All cash compensation will be paid in quarterly installments based upon
continuing service. We will also reimburse our directors for reasonable expenses
in connection with attendance at Board and committee meetings.
Equity Compensation
Each year at about the time of our annual meeting of stockholders, each
non-employee director will receive an additional equity award of, at that
director’s discretion, either 16,667 shares of restricted stock or an option to
purchase 50,000 shares of our common stock. In either case the award will vest
pro rata monthly over one year. About the time he or she joins the Board of
Directors, each new non-employee director will receive an initial equity award
of, at that director’s discretion, either (a) a grant of 20,000 shares of
restricted stock or (b) an option to purchase 60,000 shares of our common stock.
In either case the award will vest as to 16 2/3% of the shares after six months
and thereafter vest pro rata monthly over the next 30 months.